The petition filed in this court September 15, 1914, on behalf of said James Morrison alleges in substance that he is unlawfully restrained of his liberty by M.C. Binion, sheriff of Oklahoma county, by virtue of a warrant issued by the Governor of the state of Oklahoma at the instance and request of the Governor of the state of Kentucky; that said restraint is illegal, for that your petitioner denies that he, at any time, fled from the state of Kentucky to avoid prosecution for any crime committed within its borders; denies that he at any time received any money or property while in the state of Kentucky from the persons named in said requisition papers on which said Governor's warrant was issued, and denies that he was in the state of Kentucky at the time of the commission of the crime alleged, but alleges that if there was ever any crime committed by virtue of the five hundred dollars or the property mentioned in the requisition papers by this petitioner, it was committed in the state of West Virginia, and not in the state of Kentucky.
On the filing of the petition the writ issued, returnable at two p.m. on said day, at which time the respondent produced in court the petitioner and answered.
The sheriff justified his detention of the petitioner under the executive warrant. It was established upon the hearing then and there had to the satisfaction of the court that the petitioner while a resident of West Virginia had made occasional visits to the state of Kentucky in connection with the business upon which was predicated the charge of obtaining money under false pretence. Whereupon the writ was discharged and the petitioner remanded to the custody of the sheriff of Oklahoma county, to be delivered to the extradition agent of the state of Kentucky.